          Case 3:14-cv-04785-EMC Document 184 Filed 10/13/19 Page 1 of 4



 1   Michael W. Sobol (State Bar No. 194857)
     msobol@lchb.com
 2   Roger N. Heller (State Bar No. 215348)
     rheller@lchb.com
 3   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111-3339
     Telephone: 415.956.1000
 5   Facsimile: 415.956.1008
 6   Attorneys for Plaintiffs and the Proposed Class in
     Roberts
 7

 8   (additional counsel listed on signature page)

 9
                                      UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11

12   MARCUS A. ROBERTS, KENNETH A.                   Case No. 3:15-cv-03418-EMC
     CHEWEY, ASHLEY M. CHEWEY, and
13   JAMES KRENN, on behalf of themselves            PLAINTIFFS’ ADMINISTRATIVE
     and all others similarly situated,              MOTION FOR JOINT STATUS
14                                                   CONFERENCE IN THE ROBERTS AND
                        Plaintiffs,                  FTC ACTIONS
15
     v.                                              The Honorable Edward M. Chen
16
     AT&T MOBILITY LLC,
17
                        Defendant.
18

19

20   FEDERAL TRADE COMMISSION,                       Case No. 3:14-cv-04785-EMC

21                      Plaintiff,

22   v.

23   AT&T MOBILITY LLC, a limited liability
     company,
24
                        Defendant.
25

26

27

28
                                                                    PLAINTIFF’S ADMINISTRATIVE MOTION
                                                                                FOR STATUS CONFERENCE
     1847760.1                                                                     NO. 3:15-CV-03418-EMC
         Case 3:14-cv-04785-EMC Document 184 Filed 10/13/19 Page 2 of 4



 1               Pursuant to Civil Local Rules 7-11 and 16-10(c), Plaintiffs in the above-captioned Roberts
 2   case respectfully request that the Court set a joint status conference for the earliest practicable
 3   date in Roberts and in the related case pending before this Court, FTC v. AT&T Mobility LLC,
 4   No. 3:14-cv-4785-EMC (N.D. Cal.) (the “FTC Action”). (Roberts and the FTC Action have been
 5   formally related; see Dkt. 7.) The Roberts Plaintiffs respectfully submit that a status conference
 6   is necessary to help protect the interests of Plaintiffs and the putative class members in Roberts.
 7               As the Court is aware, the Roberts action and the FTC Action both challenge alleged false
 8   and deceptive advertising and unfair practices by AT&T regarding its “unlimited” mobile data
 9   plans. The most recent status conference in Roberts was held on August 22, 2019. (Dkt. 143)
10   On August 23, 2019, AT&T and the FTC notified the Court that: they had finalized the terms of
11   a settlement agreement in the FTC Action which includes “consumer redress” (hereinafter, the
12   “FTC Agreement”); AT&T had signed the FTC Agreement; and the FTC Agreement would be
13   presented to the FTC commissioners for approval. (FTC Action, Dkt. 182).1 It is the Roberts
14   Plaintiffs’ understanding that, as of the present filing, the Commission has not yet formally
15   approved the FTC Agreement, but that if and when they do so, AT&T and the FTC plan to file
16   the FTC Agreement with the Court and request that the Court promptly enter an order
17   effectuating same.
18               Counsel for the Roberts Plaintiffs have reached out to counsel for AT&T and the FTC,
19   requesting the terms of the FTC Agreement and asking whether the FTC Agreement purports to
20   adjudicate or release any claims of plaintiffs or the putative class members in Roberts. The FTC
21   stated that it was not at liberty to share the agreement with any third party before it is public.
22   AT&T, for its part, would not agree to share the agreement pursuant to a confidentiality (i.e., non-
23   disclosure) agreement where Roberts counsel would reserve the ability to bring the information to
24   the Court’s attention (under seal) if they believed it was necessary to do so to protect the putative
25   class’s interests.
26               While they have not seen the agreement or its terms, the undersigned have been informed
27
     1
       A few weeks prior, AT&T and the FTC had informed the Court they had reached an agreement
28   in principle on certain settlement terms. FTC Action Dkt. 179.
                                                                           PLAINTIFF’S ADMINISTRATIVE MOTION
     1847760.1                                          -1-                            FOR STATUS CONFERENCE
                                                                                          NO. 3:15-CV-03418-EMC
       Case 3:14-cv-04785-EMC Document 184 Filed 10/13/19 Page 3 of 4



 1   (including by AT&T and the FTC declining to state otherwise) that the FTC Agreement may
 2   affect the interests of Plaintiffs and the putative class members in Roberts. AT&T has suggested
 3   that any concerns regarding these issues should be raised in Roberts after the FTC Agreement has
 4   been entered as an order in the FTC Action. However, by that time it may be too late to avoid or
 5   fully avoid undue prejudice to the putative class members.
 6               To be clear, the Roberts Plaintiffs do not know the terms of the FTC Agreement. They do
 7   not know, for example, how much monetary relief will be provided to consumers under the
 8   agreement, how that money will be distributed, or whether the agreement purports to require
 9   consumers to release their private claims (e.g., by virtue of cashing a check) without adequate
10   notice and/or due process. The Roberts Plaintiffs are filing this motion requesting a joint status
11   conference, proactively and without prejudging the agreement, in order to ensure that they have
12   an opportunity to review and weigh in regarding the FTC Agreement before the FTC Agreement
13   is entered as an order in the FTC Action. That is critical because neither the FTC nor AT&T
14   represents the interests of Plaintiffs or the putative class members in Roberts.
15               The Roberts Plaintiffs’ interests here are sufficient to support formal intervention in the
16   FTC Action pursuant to Fed. R. Civ. P. 24, however the Roberts Plaintiffs submit that the most
17   efficient mechanism to address these issues, for the parties and the Court, would be a joint status
18   conference. Accordingly, the Roberts Plaintiffs respectfully request that the Court set a joint
19   status conference in Roberts and the FTC Action for the soonest practicable date to address the
20   foregoing. A proposed order is being filed herewith.
21               The Roberts Plaintiffs asked AT&T and the FTC to consent to this request for a status
22   conference. Both AT&T and the FTC responded that they would not consent. See Heller Decl..,
23   ¶ 2.
24

25

26

27

28
                                                                              PLAINTIFF’S ADMINISTRATIVE MOTION
     1847760.1                                            -2-                             FOR STATUS CONFERENCE
                                                                                             NO. 3:15-CV-03418-EMC
       Case 3:14-cv-04785-EMC Document 184 Filed 10/13/19 Page 4 of 4



 1   Dated: October 13, 2019       Respectfully submitted,
 2                                 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 3                                 By: /s/ Roger N. Heller
                                      Michael W. Sobol (State Bar No. 194857)
 4                                    Roger N. Heller (State Bar No. 215348)
                                      275 Battery Street, 29th Floor
 5                                    San Francisco, CA 94111-3339
                                      Telephone: 415.956.1000
 6                                    Facsimile: 415.956.1008
 7                                    Alexander H. Schmidt, Esq.
                                      Fairways Professional Plaza
 8                                    5 Professional Circle
                                      Colts Neck, New Jersey 07722
 9                                    Telephone: (732) 226-0004
10                                    D. Anthony Mastando
                                      Eric J. Artrip
11                                    MASTANDO & ARTRIP, LLC
                                      301 Washington St., Suite 302
12                                    Huntsville, AL 35801
                                      Telephone: (256) 532-2222
13
                                      Daniel M. Hattis (SBN 232141)
14                                    HATTIS LAW
                                      Post Office Box 1645
15                                    Bellevue, Washington 98009-1645
                                      Telephone: (650) 980-1990
16                                    Facsimile: (425) 412-7171
17                                    Attorneys for Plaintiffs and the Proposed Class
18

19

20

21

22

23

24

25

26

27

28
                                                              PLAINTIFF’S ADMINISTRATIVE MOTION
     1847760.1                             -3-                            FOR STATUS CONFERENCE
                                                                             NO. 3:15-CV-03418-EMC
